12/10/2018                         Asian Groups See Bias
                        Case 1:18-cv-11657-ER            in Plan to Diversify
                                                      Document         19-7NewFiled
                                                                               York’s Elite Schools - The
                                                                                      12/13/18            New York
                                                                                                       Page   1 ofTimes
                                                                                                                    4




Asian Groups See Bias in Plan to
Diversify New Yorkʼs Elite Schools
By Elizabeth A. Harris and Winnie Hu

June 5, 2018


A new plan to change the way students are admitted to New York’s elite public high schools is
infuriating members of some Asian communities who feel they will be pushed aside in the drive to
admit more than a handful of black and Latino students.

But in a series of forceful statements on Tuesday, Richard A. Carranza, the schools chancellor,
offered a blunt rebuttal to their claims. “I just don’t buy into the narrative that any one ethnic
group owns admission to these schools,” he said on Fox 5 New York.

The battle revealed the charged emotions around who gets access to highly sought-after seats at
the prestigious institutions, which include Stuyvesant High School and Brooklyn Technical High
School.

“The test is the most unbiased way to get into a school,” said Peter Koo, a city councilman whose
district includes Flushing, Queens, on Tuesday. “It doesn’t require an interview. It doesn’t require
a résumé. It doesn’t even require connections. The mayor’s son just graduated from Brooklyn
Tech and got into Yale. Now he wants to stop this and build a barrier to Asian-Americans —
especially our children.”

The schools, which admit students based on a single test, look starkly different from the school
system overall. While black and Hispanic students represent nearly 70 percent of public school
students, they make up just 10 percent of students at the specialized high schools, a vast
underrepresentation that has long been considered an injustice and a symbol of the city’s extreme
school segregation.


                                                     Help us break the next big story.
                                                         Subscribe to The Times



Asian students, on the other hand, are overrepresented at the schools. While just 16 percent of
public school students are Asian, they make up 62 percent of students at the specialized schools.
White students also make up a disproportionate share of the students, though by a much smaller
margin. They are 15 percent of the system overall and 24 percent of students at specialized
schools.
https://www.nytimes.com/2018/06/05/nyregion/carranza-specialized-schools-admission-asians.html                            1/4
12/10/2018                         Asian Groups See Bias
                        Case 1:18-cv-11657-ER            in Plan to Diversify
                                                      Document         19-7NewFiled
                                                                               York’s Elite Schools - The
                                                                                      12/13/18            New York
                                                                                                       Page   2 ofTimes
                                                                                                                    4
Mayor Bill de Blasio offered a two-pronged plan on Saturday to address this, ﬁrst by setting aside
20 percent of the seats at each of the specialized schools for students from high-poverty schools —
which tend to have a high share of black and Hispanic students — who score just below the cutoff
score.

But his administration’s ultimate goal, he said, is to eliminate the test entirely. In its place, top
students would be chosen from every middle school in the city, a determination that would take
into account their class rank and scores on statewide standardized tests. This move would require
state action, because a state law dictates how specialized schools admit their students. The
original law names just three schools, but the city has since created ﬁve more.

At a news conference on Monday, more than 100 people gathered in a second-ﬂoor dining room at
the Golden Imperial Palace in Sunset Park, Brooklyn, to declare that the proposal was an attack
on Asian-Americans.

“I’m not sure if the mayor is racist, but this policy is certainly discriminatory,” said Kenneth Chiu,
chairman of the New York City Asian-American Democratic Club. “It’s like the Chinese Exclusion
Act, is what I think,” he continued, comparing the plan to a 19th-century immigration law that
effectively prohibited Chinese immigration. “Our mayor is pitting minority against minority,
which is really, really messed up, to put it nicely.”




                  On Tuesday, Richard Carranza, the New York City schools chancellor, went on television
                  and radio to push the mayor’s plan. Kevin Hagen for The New York Times



https://www.nytimes.com/2018/06/05/nyregion/carranza-specialized-schools-admission-asians.html                            2/4
12/10/2018                         Asian Groups See Bias
                        Case 1:18-cv-11657-ER            in Plan to Diversify
                                                      Document         19-7NewFiled
                                                                               York’s Elite Schools - The
                                                                                      12/13/18            New York
                                                                                                       Page   3 ofTimes
                                                                                                                    4
On Tuesday, a rally was held outside the gates of City Hall, where protesters held signs that said
“End Racism” and “I Have a Dream.”

Soo Kim, president of the Stuyvesant Alumni Association, said that while the schools are often
described as elite, the children who attend them exist worlds away from the lives of the 1 percent.
Many of the students — and indeed, many of the Asian students — who attend specialized schools
are poor. Many of them go to years of test prep in order to earn scores good enough to gain
admission.

“I have dozens of emails from my members who say, ʻMy dad was a taxi driver,’ or, ʻWe ran a
green grocer,’” Mr. Kim said. “Stuyvesant is an option for those who have no option. They don’t
know how to interview or inﬂuence their way into the right public schools or the right private
schools.”

Mr. Carranza went out on Tuesday to push the new plan. “The data is very clear,” Mr. Carranza
said on television. “We are systematically excluding students in the most diverse city in the world
from opportunities, in this particular case in specialized schools.”

He offered a stark ﬁgure: Of 900 incoming freshman admitted to Stuyvesant, only 10 are African-
American. He also said that while there are more than 600 middle schools in New York City, half
of specialized students come from just 21 middle schools. He said that looking at a student’s
academic record was a “much more holistic way of looking at student ʻtalent’” than a single test.

"As the mayor has very, very eloquently stated, we’re not trying to penalize anybody,” Mr.
Carranza said on WNYC. “This should be good news for our poor, our immigrant communities,
that you’re not going to have to spend thousands of dollars on test prep for one test to get an
opportunity to go to a specialized school.”

Mr. Carranza emphasized that relying on one test was out of step with admissions to other elite
institutions. “If you’re applying to Harvard today, you would not be admitted based on a test
score,” Mr. Carranza said. “It’s multiple measures.” (He might have chosen a different school to
cite as an example: Harvard University is being sued by a group that says the school
discriminates against Asian-American applicants.)

The mayor’s plan does have a basis in research. A study by Sean P. Corcoran, an associate
professor of economics and education policy at New York University’s Steinhardt School,
examined six strategies to diversify the specialized schools and found that taking students from
every middle school was the only one that had a large effect on demographics. It also found that
plan would lower the academic performance of admitted students, a key argument of those in
favor of retaining the test. But a similar study, by Lazar Treschan at the Community Service
Society, which included a minimum academic standard applicants must achieve, found no such
diminution.



https://www.nytimes.com/2018/06/05/nyregion/carranza-specialized-schools-admission-asians.html                            3/4
12/10/2018                         Asian Groups See Bias
                        Case 1:18-cv-11657-ER            in Plan to Diversify
                                                      Document         19-7NewFiled
                                                                               York’s Elite Schools - The
                                                                                      12/13/18            New York
                                                                                                       Page   4 ofTimes
                                                                                                                    4
The city’s proposal also includes an academic minimum. Students must be among the top 25
percent of performers citywide. An education department spokesman said the city’s projection
found that students admitted under its proposed model would have the same grades as current
specialized students, and that their state test scores would be virtually unchanged.

The specialized schools carry enormous symbolic weight in the city, and a seat in one of them is
seen as a glittering prize. They are among the most distinguished schools in the city, some on par
with elite and expensive private schools, and they offer a real pathway out of the working class
for many families.

Nonetheless, their impact is actually quite narrow. Of the more than 300,000 high school students
citywide, just 16,000 attend these schools. And there are many other schools that screen students
academically, like Eleanor Roosevelt High School in Manhattan, where just 16 percent of students
are black or Hispanic. Sixty-four percent of the students there are white, and just 21 percent of its
students are poor.

Changing admissions at schools like Eleanor Roosevelt would make more sense, argued some
opponents of the plan. “Why go to Albany on three schools,” said Mr. Kim, “when you can ﬁx
those schools right now.”


Jeffrey E. Singer contributed reporting.

Follow Elizabeth A. Harris and Winnie Hu on Twitter: @Liz_A_Harris and @WinnHu

A version of this article appears in print on June 5, 2018, on Page A18 of the New York edition with the headline: Plan to Diversify Elite High
Schools Draws the Ire of Asian Groups




                 COMMENT OF THE MOMENT


                         Andre                                                                                           Times Pick
                    A
                         New York | June 6
                         As an "Afro Carribbean American" I don't think it's just biased but also stupid. Dumbing
                         down standards isn't going to help minorities compete when they reach adulthood.
                         "Black" Caribbean an African students tend to do well among minorities because parents
                         are very exacting. I went to school with low income Asians here in NY. Their parents take
                         education VERY seriously. That's why they can compete. This is a terrible move.

                         5 Replies 294 Recommend Share                                                                        Flag



                                                            READ 255 COMMENTS




https://www.nytimes.com/2018/06/05/nyregion/carranza-specialized-schools-admission-asians.html                                                    4/4
